Citation Nr: 0405289	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  01-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include sinusitis and allergic rhinitis, claimed 
on a direct basis and as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) sitting in Denver, Colorado in June 2002.  A transcript 
of the hearing testimony has been associated with the claims 
file.

In September 2002, the Board of Veterans Appeals (Board) 
order further development of the veteran's case.  The 
additional development was completed and the case was 
returned to the Board for appellate review.  Due to a change 
in law, in July 2003, the Board remanded the case for due 
process development.  That matter was resolved and the matter 
is now before the Board.

Both these claims have been handled on a de novo basis by the 
RO.  In view of that fact, the evidence submitted, and the 
law and regulation changes involved in Agent Orange claims, 
the Board will do likewise.  Since the RO has proceeded on 
that basis, there is no prejudice to the appellant.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
(Vietnam) in any capacity during his military service.  He 
was in Korea from January 1967 to March 1968.  Agent Orange 
was first shown to have been used in Korea in April 1968.

2.  The competent credible evidence of record does not show 
that the veteran was ever exposed to the herbicide Agent 
Orange.

3.  There are no complaints of, treatment, or diagnosis for 
sinusitis, allergic rhinitis, or any other chronic 
respiratory disease in the veteran's service medical records.  

4.  The veteran has a chronic respiratory disorder, which 
includes sinusitis and allergic rhinitis, diagnosed post 
service.  It has not been shown by credible competent 
evidence that the veteran's chronic respiratory disorders 
were present in service or proximate thereto, or is otherwise 
related to the veteran's service.


CONCLUSION OF LAW

A chronic respiratory disorder to include sinusitis and 
allergic rhinitis was not incurred in or aggravated by 
service, nor may it be presumed to be related to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
May 2000 Statement of the Case (SOC), the January 2002 and 
July 2003 Supplemental Statements of the Case (SSOCs), and 
the April 2001 correspondence, and associated correspondence 
issued since the appellant filed his claim, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  He was advised that, if 
she adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the SSOC issued in 
July 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the April 2001 correspondence 
and July 2003 SOC.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the April 2001 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the July 2003 SSOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


I.  Factual Background

A review of the veteran's service medical records shows that 
the veteran was seen on occasion with complaints of sore 
throat and dry cough on multiple occasions.  The diagnoses 
were no disease, no active disease, and early tonsillitis, 
bacterial.  The service medical records are completely 
negative for any complaints of, or treatment for continuing 
sinusitis, allergic rhinitis, or any other chronic 
respiratory disease.  The May 1969 separation examination 
revealed normal sinuses, mouth, throat, nose, lungs, and 
chest.  Notwithstanding, the May 1969 report of medical 
history noted a history of hay fever with watery eyes from 
the age of 10 to 14.  It was noted that there was no problem 
now.  Sinusitis and other chronic pathologies were not 
reported historically.  A chronic respiratory disease was not 
diagnosed or otherwise demonstrated.  

The veteran's personnel records reflect service in the Korea 
from January 1967 to March 1968 and Germany from April 1968 
to August 1969.  

A Private medical statement dated in April 1979 contains a 
statement that the veteran experienced significant recurrent 
difficulties with his nose that began 1969.  He underwent 
nose surgery in 1975 with no improvement.  It was noted that 
the veteran most likely had a chronic allergic problem.  

VA treatment records dated from July 1980 to April 1981 show 
treatment for allergic rhinitis.  

In a July 1983 statement from R.S., C.R.M., Chief, Army Agent 
Orange Task Force reported that a test was conducted to 
ascertain the feasibility for the use of herbicides in the 
Republic of Korea in 1968.  Among the herbicides tested was 
Agent Orange, first used in April 1968.  There was no 
indication that Agent Orange was used in Korea in 1967 or 
before April 1968.  

Private medical records dated from July 1983 to February 1992 
show treatment for acute tonsillitis, acute pharyngitis, 
acute nasal congestion, and acute allergic rhinitis.  Records 
dated in January 1985 show that the veteran underwent 
revision nasoseptal reconstruction.  In December 1989, the 
veteran was diagnosed and treated for left upper lobe and 
left lingular pneumonia with associated dehydration and 
debility.  

Private medical records dated from January 1996 to June 1997 
show treatment for parasinusitis and turbinate hypertrophy.  
Also noted was a 10-year history of allergic rhinitis.  

Private medical records dated from February 1998 to March 
2000 show treatment for recurrent nasal congestion, sore 
throat, sinusitis, allergic rhinitis, upper respiratory 
infection, and questionable allergic rhinosinusitis versus 
possible infection. 

In an April 2001 statement, R.B., M.D., stated that he had 
treated the veteran for over the past years for nasal 
allergy, nasal polyps, and recurrent sinusitis.  

The veteran underwent VA Agent Orange examination in May 
2001.  The pertinent diagnosis, in pertinent part was chronic 
rhinitis. 

During his June 2002 hearing before the undersigned, the 
veteran testified that he served in an area in Korea, which 
was sprayed with Agent Orange.  During his tour of duty in 
Korea, he experienced severe symptoms of dizziness, shortness 
of breath, and watery eyes.  His duties while in Korea 
included the removal of foliage, which was very dense in 
order to enhance visibility.  He noticed a strange liquid on 
the foliage that had a strange toxic smell.  

VA treatment records dated from July 2001 to December 2002 
show treatment for peritonsillar abscess, chronic rhinitis, 
acute sinusitis, and nasal congestion.  

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

In this case, there is no competent credible evidence of 
record, which establishes that the veteran is entitled to the 
presumption of service connection.  His military personnel 
records do not reflect any service in Vietnam whatsoever.  
Therefore, the Board may not presume that the veteran was 
exposed to Agent Orange or any other herbicide based on 
service experience.  Otherwise, it would need to be factually 
established that there was herbicide exposure.  

The Board notes the veteran's contention of herbicide 
exposure while stationed in the Republic of Korea.  However, 
a review of the veteran's personnel records reflects that he 
served in Korea from January 14, 1967 to March 13, 1968.  In 
this regard, R.C., Chief Army Agent Orange Task Force 
reported to use of herbicides in Korea in 1968.  In 
particular, Agent Orange was first used in April 1968.  In 
light of this report, there is no evidence that the veteran 
was exposed to Agent Orange in Korea.  Furthermore, 
respiratory disorders to include sinusitis and allergic 
rhinitis are not listed in the governing regulations for 
claims for service connection based on exposure to herbicide 
agents.  Thus, even if exposure were established, there would 
not be a basis to grant the claim based on the evidence here.  
There is no competent evidence establishing that current 
pathology is related to herbicide exposure.

Further, neither is there any direct evidence that the 
veteran was exposed to a herbicide, or that his chronic 
respiratory disorder to include sinusitis and allergic 
rhinitis is otherwise related to his military service.  There 
is nothing in the veteran's service medical records, which 
indicate that a chronic respiratory disorder to include 
sinusitis and allergic rhinitis either manifested or was 
diagnosed during his active service.  The veteran's 
separation examination reflects that the clinical evaluations 
of all the pertinent areas were normal, his lungs, chest, 
sinuses, nose, mouth, and throat were normal.  The Board 
finds that the notation on the veteran's May 1969 report of 
medical history regarding a history of hay fever with water 
eyes from the age of 10 to 14, failed to establish a 
diagnosis of a chronic disability.  It was indicated with 
that finding that there were no current problems.  Sinus 
problems were specifically denied at separation.  Thus, while 
later history notes nasal problems since 1969, this history, 
recorded years after service without supporting 
documentation, is contradicted by the contemporaneous 
records.  As such, there is no competent evidence showing a 
continuing disability or disorder related to service.

Accordingly, the evidence preponderates against the veteran's 
chronic respiratory disorder including sinusitis and allergic 
rhinitis being service connected.  The evidence is not in 
equipoise; therefore, the veteran is not entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, to include sinusitis and allergic rhinitis, claimed 
on a direct basis and as secondary to herbicide exposure is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



